Exhibit 10.1

Resolution of Board of Directors, June 7, 2013, establishing compensation for
non-management directors

Proposed Piedmont Director Compensation Structure

 

Pay Component

  

Amount

Annual Board Retainer    $60,000* Board Meeting Fee    $1,500* per meeting
Committee Meeting Fee    $1,500* per meeting Annual Independent Lead Director
Retainer    $17,500* Annual Committee Chair Retainers   

Audit:                             $15,000*

Compensation:                 $9,375*

Directors & Corporate Governance: $9,375*

Benefits:                           $5,000*

Finance:                           $5,000*

Annual Equity Grant    $75,000 Initial Election Equity Grant (one-time grant for
directors elected subsequent to August 20, 2003)    $15,500

 

* Inclusive of the 25% stock match assuming the Director takes all of his or her
retainers and attendance fees in the Company’s Dividend Reinvestment and Stock
Purchase Plan.

THEREFORE, LET IT BE RESOLVED, that the Board member compensation structure set
forth above is approved and will be effective November 1, 2013.